Citation Nr: 1224575	
Decision Date: 07/16/12    Archive Date: 07/20/12

DOCKET NO.  05-37 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to a compensable rating for residuals of right ear mastoidectomy. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The Veteran served on active duty from November 1968 to April 1971. 

This case is before the Board of Veterans' Appeals (Board) on appeal of a December 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  Jurisdiction over the claims folders was subsequently transferred to the RO in Reno, Nevada. 

When this case was before the Board in November 2008 it was remanded for the purpose of affording the Veteran a Travel Board hearing. 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of the hearing is associated with the claims folders. 

This matter was before the Board in December 2010 when it was remanded for additional development.

The Board notes that, in addition to the paper claims files, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The medical evidence of record (including January 2007, June 2010 and March 2011 VA examination reports) raises the issues of entitlement to service connection for peripheral vestibular disorder, to include as secondary to otitis media and externa of the right ear, entitlement to service connection for tinnitus, and entitlement to a total disability rating based on unemployability due to service-connected disabilities.  Therefore, these matters are referred to the originating agency for appropriate action. 



FINDING OF FACT

For the period of the appeal, the Veteran's residuals of right ear mastoidectomy (other than hearing loss, otitis media and externa, and dizziness) have been manifested by a post-auricular scar with no associated tenderness, ulceration, limitation of function of the affected area, or disfigurement. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for residuals of right ear mastoidectomy have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (prior to October 23, 2008); 38 C.F.R. § 4.7 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice by correspondence dated in August 2004, March 2006 and December 2006.  Although the Veteran was not provided complete notice until after the initial adjudication of the claim, the Board finds that there is no prejudice to him in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claim.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim). 

Regarding the duty to assist, the Veteran's service treatment records (STRs) are associated with his claims folders, and pertinent, available post-service treatment records have been secured.  The Veteran has not identified any other pertinent evidence that remains outstanding.  The Board is also unaware of any such evidence.  Moreover, the Veteran has been afforded appropriate VA examinations and has provided testimony at a hearing before the Board.  Accordingly, the Board concludes that VA has complied with its duty to assist the Veteran. 

Accordingly, the Board will address the merits of the claim.

Law and Regulations 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2011).

Under Diagnostic Code 6200, chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) is rated at a maximum 10 percent where there is suppuration, or with aural polyps.  38 C.F.R. § 4.87.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull are evaluated separately.  

Under Diagnostic Code 6201, chronic nonsuppurative otitis media with effusion (serous otitis media), is to be rated in turn on the basis of hearing impairment.  38 C.F.R. § 4.87.

Diagnostic Code 6209 provides that benign neoplasms of the ear (other than of skin only) are to be rated on impairment of function.  38 C.F.R. § 4.87.

Diagnostic Code 6210 provides that chronic otitis externa with swelling, dry and scaly or serous discharge, and itching requiring frequent and prolonged treatment, is rated 10 percent disabling.  38 C.F.R. § 4.87.

The Board notes that the regulations pertaining to rating skin disabilities were revised, effective October 23, 2008.  However, those revised provisions are applicable only to claims received on or after October 23, 2008.  Because the current claim was received prior to that date, those revisions do not apply in this case.  73 Fed. Reg. 54708 (Sept. 23. 2008).

Diagnostic Code 7800 evaluates disfigurement of the head, face, or neck as follows: with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with six or more characteristics of disfigurement (80 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with four or five characteristics of disfigurement (50 percent); with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement (30 percent); and with one characteristic of disfigurement (10 percent).  38 C.F.R. § 4.118, Diagnostic Code 7800 (prior to October 23, 2008). 

The 8 characteristics of disfigurement, for the purposes of evaluation under § 4.118, are: (1) scar 5 or more inches (13 or more cm) in length; (2) scar at least one-quarter inch (.6 cm) wide at widest part; (3) surface contour of scar elevated or depressed on palpation; (4) skin adherent to underlying tissue; (5) skin hypo- or hyper-pigmented in an area exceeding six square inches (39 sq. cm); (6) skin texture abnormal (irregular, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm); (7) underlying soft tissue missing in an area exceeding six square inches (39 sq. cm); and (8) skin indurated and inflexible in an area exceeding six square inches (39 sq. cm).  Id. at Note (1). 

Moreover, a 10 percent evaluation is authorized for superficial, unstable scars.  38 C.F.R. § 4.118, Diagnostic Code 7803 (prior to October 23, 2008).  A note following this diagnostic code provides that an unstable scar is one where, for any reason, there is frequent loss of covering of the skin over the scar.  In addition, a 10 percent evaluation is authorized for superficial scars that are painful on examination.  38 C.F.R. § 4.118, Diagnostic Code 7804 (prior to October 23, 2008).  Notes following Diagnostic Codes 7803 and 7804 provide that a superficial scar is one not associated with underlying soft tissue damage. 

In addition, scars may be rated on the basis of limitation of function of the affected part. 38 C.F.R. § 4.118, Diagnostic Code 7805 (prior to October 23, 2008). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31. 

It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2. 

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.  38 C.F.R. § 4.14.  

The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992). 

When an unlisted condition is encountered it will be permissible to rate it under a closely related disease or injury, in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  38 C.F.R. § 4.20. 

Unlisted disabilities requiring rating by analogy will be coded with the first two numbers of the schedule provisions for the most closely related body part and "99."  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen.  38 C.F.R. § 4.27. 

Factual Background and Analysis

The Board notes that it has reviewed all of the evidence in the Veteran's claims folders, with an emphasis on the evidence relevant to this appeal.  Although there is an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

Historically, the Veteran's STRs reveal that hydraulic fluid entered his right ear; thereafter he experienced recurrent otitis media and otitis externa.  He underwent a right mastoidectomy in January 1971 with residual hearing impairment and ear drainage. 

Following service, a January 1972 rating decision granted service connection for chronic otitis media and externa of the right ear, hearing loss disability of the right ear, and residuals of right ear mastoidectomy.

The Veteran submitted the instant claim for an increased (compensable) rating for residuals of right ear mastoidectomy in July 2004.  (Claims for increased ratings for chronic otitis media and externa of the right ear, hearing loss disability of the right ear are not herein on appeal.)

A November 2004 VA examination report notes the Veteran's history of recurrent ear infections and a right mastoidectomy in service.  His current complaints included hearing loss, dizziness and intermittent ear drainage.  Examination of the right ear revealed purulent material at the level of the drum with granulation tissue visible.

A January 2007 VA examination report notes the Veteran's complaints of hearing loss, dizziness and foul-smelling ear drainage.  Examination of the right ear revealed no loss of tissue or deformity.  A post auricular surgical incision was noted.  There was no mastoid tenderness or swelling.  The ear canal was wide open with foul-smelling discharge.  The posterior canal was intact.  No polyps or granulation tissue was noted. 

VA treatment records show that because of ongoing otorrhea, the Veteran underwent a transmeatal resection of inflammatory middle ear disease with full thickness retroauricular skin graft of the right ear in May 2007.  A May 2007 follow-up outpatient record notes that a post-auricular incision was healing well.  No infection was noted but the Veteran complained of some disequilibrium.

The Veteran asserted during his May 2010 Board hearing that his residuals of right ear mastoidectomy had worsened.  He reported jaw pain, earaches and right-sided headaches which he attributed to this disability. 

On VA examination in June 2010, the right auricle showed no tissue loss or deformity.  The right external auditory canal showed no edema, scaling, or discharge.  The right tympanic membrane was not seen.  The mastoid showed discharge with some granulation tissue, but no cholesteatoma.  No effusion or polyps were seen.  Hearing loss, tinnitus drainage and otitis media were noted.  

A March 2011 VA examination report notes the Veteran's complaints of pain behind his ears that goes to his neck, dizziness, chronic imbalance, post-auricular swelling, and discharge from both ears.  Upon physical examination, a right post-auricular scar was noted.  The auricles showed no deformity or tissue loss.  There were no obvious polyps and no cholesteatoma was seen.  There was evidence of ear infection and some postauricular tenderness.  Imbalance, hearing loss and discharge were noted.  A computed axial tomography (CAT) scan of the temporal bones was suggestive of cholesteatoma on the right.  Diagnoses included peripheral vestibular disorder and chronic otitis media in the right ear.  The VA examiner opined that because of both hearing loss and chronic imbalance and dizziness the Veteran was not able to work at the present time.

In this case, the Veteran's residuals of right ear mastoidectomy are rated as analogous to chronic nonsuppurative otitis media with effusion (serous otitis media) under Diagnostic Code 6201, which is to be rated in turn on the basis of hearing impairment.  38 C.F.R. § 4.87.  The Board finds that because a January 1972 rating decision also awarded the Veteran service connection for chronic otitis media and externa of the right ear (currently 10 percent disabling) and hearing loss disability of the right ear (currently 70 percent disabling), rating residuals of right ear mastoidectomy separately under Diagnostic Code 6201 would violate the prohibition against pyramiding in 38 C.F.R. § 4.14 

(Here, the Board again notes the issues of entitlement to service connection for peripheral vestibular disorder and tinnitus raised by the record have been referred to the originating agency for appropriate action.)

The Board finds that the Veteran's residuals of right ear mastoidectomy are more appropriately rated under the regulations pertaining to scars in 38 C.F.R. § 4.118.  See Pernorio, 2 Vet. App. at 629.  In this regard, the Veteran has been shown to have a post-auricular scar.  Tenderness, ulceration, limitation of function of the affected area, or disfigurement as a result of the scarring has not been shown.  See 38 C.F.R. § 4.118 (prior to October 23, 2008).  (Although the Veteran complained of pain on examination in March 2011, this pain was not associated with his scar and was described as behind both his service-connected right ear and his non-service-connected left ear.)  Therefore, the Veteran's claim for entitlement to an increased rating must be denied.  The Board has considered staged ratings, under Hart, supra, but concludes that they are not warranted.  Since the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application.  See Gilbert, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In this case, the manifestations of residuals of right ear mastoidectomy are contemplated by the schedular criteria.  Therefore, referral of this case for extra-schedular consideration is not in order.



ORDER

Entitlement to a compensable rating for residuals of right ear mastoidectomy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


